Exhibit (10)(OO)
AMENDED AND RESTATED SERVICES ALLOCATION AGREEMENT
     THIS AMENDED AND RESTATED SERVICES ALLOCATION AGREEMENT (this “Agreement”)
dated as of the 1st day of December 2010 among DONEGAL GROUP INC., a Delaware
corporation (“DGI”), ATLANTIC STATES INSURANCE COMPANY, a Pennsylvania stock
casualty insurance company (“Atlantic States”), SOUTHERN INSURANCE COMPANY OF
VIRGINIA, a Virginia stock casualty insurance company (“Southern”), LE MARS
INSURANCE COMPANY, an Iowa stock casualty insurance company (“Le Mars”), THE
PENINSULA INSURANCE COMPANY, a Maryland stock casualty insurance company
(“Peninsula”), PENINSULA INDEMNITY COMPANY, a Maryland stock casualty insurance
company (“PIC”), SHEBOYGAN FALLS INSURANCE COMPANY, a Wisconsin stock property
and casualty insurance corporation (“SFIC”) and MICHIGAN INSURANCE COMPANY, a
Michigan stock casualty insurance corporation (“MICO,” and, together with
Atlantic States, Southern, Le Mars, Peninsula, PIC and SFIC, the “Insurance
Subsidiaries”) and DONEGAL MUTUAL INSURANCE COMPANY, a Pennsylvania mutual fire
insurance company (“Donegal Mutual”).
WITNESSETH:
     WHEREAS, DGI, Donegal Mutual and the Insurance Subsidiaries other than MICO
entered into an Amended and Restated Services Allocation Agreement dated as of
October 15, 2009 (the “Prior Agreement”); and
     WHEREAS, Donegal Mutual, DGI and the Insurance Subsidiaries believe it is
appropriate to amend Appendix A to the Prior Agreement effective as of
12:01 a.m. on December 1, 2010 by entering into this Agreement; and
     WHEREAS, the Boards of Directors of Peninsula and PIC have authorized
Peninsula and PIC to enter into this Agreement, subject to the filing of a
Form D with respect thereto with the Insurance Administration of the State of
Maryland (the “Administration”) and the absence of any disapproval thereof by
the Administration; and
     WHEREAS, the Board of Directors of MICO have authorized MICO to enter into
this Agreement, subject to the filing of a Form D with respect thereto with the
Office of Financial and Insurance Regulation of the State of Michigan (the
“OFIR”) and the absence of any disapproval thereof by the OFIR;
     NOW, THEREFORE, in consideration of the promises and mutual covenants
herein contained and intending to be legally bound hereby, Donegal Mutual, DGI
and the Insurance Subsidiaries agree as follows:

-1-



--------------------------------------------------------------------------------



 



     I. Effective Date. The effective date of this Agreement shall be 12:01 a.m.
on December 1, 2010 (the “Effective Date”). This Agreement shall continue in
effect unless and until terminated pursuant to Section IV.
     II. Services To Be Provided.
          A. Donegal Mutual agrees to provide employees who shall perform the
services described in Section II.D. for and on behalf of and in the name of
Atlantic States, and Donegal Mutual and Atlantic States agree that all of the
costs and expenses of Donegal Mutual in providing those services and employees
to Atlantic States shall be allocated between Donegal Mutual and Atlantic States
in proportion to their respective participation from time to time under the
Proportional Reinsurance Agreement dated as of September 29, 1986 and most
recently amended as of March 1, 2008 between Donegal Mutual and Atlantic States.
          B. Donegal Mutual agrees to provide employees who shall, directly or
indirectly, perform the services described in Section II.D. for and on behalf of
DGI and the Insurance Subsidiaries other than Atlantic States, and DGI and the
Insurance Subsidiaries other than Atlantic States, agree either to reimburse
Donegal Mutual or to allocate among Donegal Mutual, on the one hand, and DGI and
the Insurance Subsidiaries other than Atlantic States, on the other hand, the
costs and expenses of Donegal Mutual in providing such services and employees to
DGI and the Insurance Subsidiaries other than Atlantic States.
          C. Donegal Mutual, DGI and the Insurance Subsidiaries agree that the
fundamental purposes of this Agreement are (i) to secure the provision of the
services described in Section II.D. to DGI and the Insurance Subsidiaries and
(ii) to assure that Donegal Mutual receives appropriate payments from DGI and
the Insurance Subsidiaries so that Donegal Mutual has no net cost for providing
the services and employees, or, in the case of Atlantic States, for providing
Atlantic States’ proportionate share of such services and employees as described
in Section II.A., pursuant to this Agreement. Exhibit A to this Agreement
provides specific but non-exclusive guidelines as to how such allocations and
reimbursements shall be calculated and settled, and Exhibit A may be amended
from time to time by the mutual agreement of Donegal Mutual, DGI and the
Insurance Subsidiaries.
          D. The services are as follows:
               1. Underwriting — the development, implementation and
administration of policies relating to underwriting and the acceptance of risks,
the maintenance of underwriting manuals and guidelines and services relating to
the development of insurance products and rates, the provision of all actuarial
services necessary or appropriate for the operation of the Insurance
Subsidiaries, the analysis of loss trends and reserve developments and risk
concentrations and the arranging for insurance, loss control

-2-



--------------------------------------------------------------------------------



 



and other reasonable risk management services in the underwriting process to
protect the Insurance Subsidiaries and their respective properties and other
assets against loss, damage and liabilities;
               2. Claims — the admitting, adjusting, compromising, rejection and
settlement of claims under insurance policies issued by the Insurance
Subsidiaries and the collection of reinsurance and recoverables;
               3. Reinsurance — the review, negotiation, monitoring and
coordination of all reinsurance contracts and placements, including the
determination of the amounts, terms, types and structure of reinsurance to be
obtained and the selection of the reinsurers;
               4. Investments — the investment of all available funds in the
name of DGI and the Insurance Subsidiaries pursuant to their respective
investment policies, and the management of the respective investments of DGI and
the Insurance Subsidiaries;
               5. Information Services — the purchase and maintenance of
computer hardware and software systems and the creation, implementation and
maintenance of computer programs utilized within those systems. Such systems
shall include, but not be limited to, accounting and bookkeeping systems,
automated underwriting and policy issuance systems, claims processing systems,
premium billing systems, electronic imaging systems, Internet web systems and
storage and processing systems for maintaining information to enable the
preparation and analysis of daily, weekly and monthly reports;
               6. Personnel and Professional Services — the appointment,
direction, removal and suspension, in the name of DGI and the Insurance
Subsidiaries, of employees and agents, including the determination of the
appropriate levels thereof, and the ongoing review and analysis of professional
services, including the retention of counsel, accountants, actuaries and other
consultants;
               7. Financial Reporting — the analysis and reporting of actual
performance to budgeted performance, including analysis of financial results
through the budgeted period and the preparation of all statements and reports
necessary or appropriate for the respective businesses of DGI and the Insurance
Subsidiaries, including reports to insurance regulatory authorities and the
Securities and Exchange Commission;
               8. Tax Administration — the ordinary and necessary tax
administration services for income taxes, premium taxes, sales and use taxes,
franchise and similar taxes and any other taxes incurred;
               9. Accounting Services — the providing of routine accounting and
bookkeeping services relating to cash, cash equivalents, receivables, supplies
and other inventory items, fixed assets and other asset accounting, accounts
payable, notes payable,

-3-



--------------------------------------------------------------------------------



 



other trade payables, payroll and payroll taxes, other general ledger items,
accounting services relating to investments and the reconciliation of all bank
accounts;
               10. Policyholder Services — the maintenance of policyholders’
customer relation services and the maintenance of policyholder information,
including names, addresses, policy anniversary dates and premiums due;
               11. Internal Audit and Compliance Services — the providing of
internal audit and compliance services to obtain an ongoing independent and
objective evaluation of the internal control systems designed to provide
reasonable assurance regarding the efficiency and effectiveness of operations,
the reliability of financial reporting and compliance with applicable laws and
regulations;
               12. Actuarial Services — the providing of actuarial services
including review and analysis of claims reserving assumptions, historical claims
experience and trends such as reserving patterns, loss payments, pending levels
of unpaid claims and product mix, as well as court decisions, economic
conditions and public attitudes; and
               13. Marketing, Sales and Advertising Services — the creation and
development of marketing, sales and advertising programs, media and agency co-op
promotional materials to further increase brand awareness and promote the sales
of insurance products and services.
          E. Donegal Mutual shall use its best efforts to provide the services
described above and such other or additional services as DGI or the Insurance
Subsidiaries may from time to time request pursuant to this Agreement.
Notwithstanding the foregoing, DGI and the Insurance Subsidiaries agree that
Donegal Mutual shall have no obligation to provide services to DGI and the
Insurance Subsidiaries of a quality greater than the quality of such services
that Donegal Mutual maintains for its own operations.
          F. Donegal Mutual shall, within 90 days after the expiration of each
calendar year during the term of this Agreement, furnish the Boards of Directors
of DGI and the Insurance Subsidiaries with a written report as to the
allocations and reimbursements between Donegal Mutual, on the one hand, and DGI
and the Insurance Subsidiaries, on the other hand, during such year as shall be
sufficient, (i) in the discretion of the disinterested members of the Boards of
Directors of DGI and the Insurance Subsidiaries, to provide a commercially
reasonable basis to reach the conclusion that the transactions between Donegal
Mutual, on the one hand, and DGI and the Insurance Subsidiaries, on the other
hand, have been fair to DGI and its stockholders under prevailing circumstances
and (ii) as shall be sufficient in the discretion of the disinterested members
of Donegal Mutual’s Board of Directors, to provide a commercially reasonable
basis to reach the conclusion that the transactions between Donegal Mutual, on
the one hand, and DGI and the Insurance

-4-



--------------------------------------------------------------------------------



 



Subsidiaries, on the other hand, have been fair to Donegal Mutual and its
policyholders under prevailing circumstances.
          G. Nothing in this Agreement shall constitute or be construed to be or
create a partnership or joint venture relationship between DGI and the Insurance
Subsidiaries, on the one hand, and Donegal Mutual, on the other hand, and
Donegal Mutual’s status under this Agreement shall be that of an independent
contractor. In connection with the performance of services under this Agreement,
neither DGI, the Insurance Subsidiaries nor Donegal Mutual shall make any
statement or take any action that is inconsistent with the provisions of this
Section II.G. It is understood and agreed that the management, control and
direction of the operations and policies of DGI and the Insurance Subsidiaries
shall remain at all times under the exclusive control of the respective Boards
of Directors of DGI and the Insurance Subsidiaries.
          H. In the event that an issue or question arises in the future as to
how this Agreement should be interpreted or whether the provisions of this
Agreement should or should not apply in a particular set of circumstances as to
a particular transaction between Donegal Mutual and DGI or one of the Insurance
Subsidiaries, the issue or question shall be referred, upon the request of any
of Donegal Mutual, DGI or the Insurance Subsidiary, for resolution to the
Coordinating Committee maintained by the Boards of Directors of Donegal Mutual
and DGI, and the decision of the Coordinating Committee with respect to such
issue or question shall be final and binding on Donegal Mutual, DGI and the
Insurance Subsidiaries.
     III. Books and Records.
          A. Donegal Mutual shall keep accurate records and accounts of all
services provided pursuant to this Agreement. Such records and accounts shall be
maintained in accordance with sound business practices and shall be subject to
such systems of internal control as are required by law. All records and
accounts shall be available for inspection by DGI, the Insurance Subsidiaries
and their respective representatives, including DGI’s independent registered
public accounting firm, at any time upon request during commercially reasonable
hours.
          B. All such records and accounts maintained by Donegal Mutual for DGI
and the Insurance Subsidiaries under Section III.A. of this Agreement shall be
the sole property of DGI and the Insurance Subsidiaries, subject to the
examination rights of insurance and other applicable regulatory authorities.
          C. DGI and the Insurance Subsidiaries, as the case may be, shall be
solely responsible, severally and not jointly, for, and shall hold harmless and
indemnify Donegal Mutual, including its successors, officers, directors,
employees, agents and affiliates, from and against all losses, claims, damages,
liabilities and expenses, including any and all

-5-



--------------------------------------------------------------------------------



 



reasonable expenses and attorneys’ fees and disbursements incurred in
investigating, preparing or defending against any litigation or proceeding,
whether commenced or threatened, or any other claim whatsoever, whether or not
resulting in any liability, suffered, incurred, made, brought or asserted by any
person not a party to this Agreement in connection with Donegal Mutual’s
provision of services to DGI and the Insurance Subsidiaries, unless such loss,
claim, damage, liability or expense results from the negligence, willful
misconduct or fraud of Donegal Mutual or its officers, directors, employees,
agents or affiliates or any other person engaged by Donegal Mutual to provide
services to DGI and the Insurance Subsidiaries.
          D. Donegal Mutual shall be solely responsible for, and shall hold
harmless and indemnify DGI and the Insurance Subsidiaries, as the case may be,
including their respective successors, officers, directors, employees, agents
and affiliates, from and against all losses, claims, damages, liabilities and
expenses, including any and all reasonable expenses and attorneys’ fees and
disbursements incurred in investigating, preparing or defending against any
litigation or proceeding, whether commenced or threatened, or any other claim
whatsoever, whether or not resulting in any liability, suffered, incurred, made,
brought or asserted by any person not a party to this Agreement resulting from
the negligence, willful misconduct or fraud of Donegal Mutual or its officers,
directors, employees, agents or affiliates or any other person engaged by
Donegal Mutual to provide services to DGI and the Insurance Subsidiaries.
     IV. Termination. This Agreement shall have a term that initially expires on
December 31, 2015, provided, however, that, on each December 31 after the
Effective Date of this Agreement, the term of this Agreement shall be extended
by one year so that upon each such automatic renewal this Agreement shall have a
then current term of five years; provided, however, that this Agreement may be
terminated at any time prior to its then termination date in any of the
following events, subject, in all events, to the receipt of any necessary
insurance regulatory filings or actions:
          A. By Donegal Mutual, upon 180 days prior written notice to DGI and
the Insurance Subsidiaries, if a Change of Control (as defined in this
Agreement) of DGI shall have occurred. As used herein, “Change of Control” shall
mean (i) the acquisition of shares of DGI by any “person” or “group,” as such
terms are used in Rule 13d-3 under the Securities Exchange Act of 1934 as now or
hereafter amended, in a transaction or series of transactions that result in
such person or group directly or indirectly becoming the beneficial owner of 25%
or more of the voting power of DGI’s common stock after the Effective Date of
this Agreement, (ii) the consummation of a merger or other business combination
after which the holders of voting common stock of DGI do not collectively own
60% or more of such voting common stock of the entity surviving such merger or
other business combination, (iii) the sale, lease, exchange or other transfer in
a transaction or series of transactions of all or substantially all of the
assets of DGI, but excluding therefrom the sale and reinvestment of

-6-



--------------------------------------------------------------------------------



 



the investment portfolio of DGI and the Insurance Subsidiaries or (iv) as the
result of or in connection with any cash tender offer or exchange offer, merger
or other business combination, sale of assets or contested election of directors
or any combination of the foregoing transactions specified in clauses (i), (ii),
(iii) and (iv), each, a “Transaction,” the persons who constituted a majority of
the members of the Board of Directors of DGI on the date of this Agreement and
persons whose election as members of the Board of Directors of DGI was approved
by such members then still in office or whose election was previously so
approved after the Effective Date of this Agreement but before the event that
constitutes a Change of Control, no longer constitute such a majority of the
members of the Board of Directors of DGI then in office. A Transaction shall be
deemed to constitute a Change in Control only upon the consummation of the
Transaction.
          B. By DGI and the Insurance Subsidiaries, upon 30 days prior written
notice to Donegal Mutual, if Donegal Mutual shall have become insolvent or shall
have become subject to any voluntary or involuntary conservatorship,
receivership, reorganization, liquidation or bankruptcy case or proceeding.
          C. By Donegal Mutual, DGI and the Insurance Subsidiaries at any time
by mutual written agreement.
          D. The aforesaid respective rights of termination of DGI, the
Insurance Subsidiaries and Donegal Mutual may be exercised without prejudice to
any other remedy to which DGI, the Insurance Subsidiaries or Donegal Mutual, as
the case may be, is entitled in law or in equity.
     V. Miscellaneous.
          A. All notices, communications and deliveries under this Agreement
shall (i) be made in writing, signed by the party making the same to the address
as specified below, (ii) specify the section of this Agreement pursuant to which
such notice is given and (iii) be deemed to be given if delivered in person, on
the date delivered, or if sent by facsimile, on the date sent (if the party
giving the notice, or its employee or agent, has no reason to believe that the
facsimiled notice was not made or received), or if sent by Federal Express or
some other overnight express courier with costs paid, on the date delivered to
such express courier:

-7-



--------------------------------------------------------------------------------



 



     if to DGI, to:
Donegal Group Inc.
1195 River Road
Marietta, Pennsylvania 17547
Attention: President
Facsimile: 717-426-7009
     if to Donegal Mutual, to:
Donegal Mutual Insurance Company
1195 River Road
Marietta, Pennsylvania 17547
Attention: President
Facsimile: 717-426-7009
     if to Atlantic States, to:
Atlantic States Insurance Company
1195 River Road
Marietta, Pennsylvania 17547
Attention: Chief Executive Officer
Facsimile: 717-426-7009
     if to Southern, to:
Southern Insurance Company of Virginia
1195 River Road
Marietta, Pennsylvania 17547
Attention: Chief Executive Officer
Facsimile: 717-426-7009
     if to Le Mars, to:
Le Mars Insurance Company
1195 River Road
Marietta, Pennsylvania 17547
Attention: Chief Executive Officer
Facsimile: 717-426-7009

-8-



--------------------------------------------------------------------------------



 



     if to Peninsula and/or PIC, to:
The Peninsula Insurance Company
1195 River Road
Marietta, Pennsylvania 17547
Attention: Chief Executive Officer
Facsimile: 717-426-7009
     if to SFIC, to:
Sheboygan Falls Insurance Company
511 Water Street
Sheboygan Falls, Wisconsin 53085
Attention: Chief Executive Officer
Facsimile: 920-467-3364
     if to MICO, to:
Michigan Insurance Company
1700 East Beltline N.E., Suite 100
Grand Rapids, MI 49525
Attention: President
Facsimile: 616-447-9603
Such notice shall be given at such other address or to such other representative
as a party to this Agreement may furnish pursuant to this Section V.A. to the
other party to this Agreement.
          B. No assignment, transfer or delegation, whether by merger or other
operation of law or otherwise, of any rights or obligations under this Agreement
shall be made by a party to this Agreement without the prior written consent of
the other party to this Agreement and, if required by applicable law, the
Pennsylvania Commissioner of Insurance and any other insurance regulatory
authority having jurisdiction over this Agreement. This Agreement shall be
binding upon the parties hereto and their respective permitted successors and
assigns.
          C. This Agreement constitutes the entire agreement of the parties to
this Agreement with respect to its subject matter, supersedes all prior
agreements, including the Prior Agreement, and may not be amended except in
writing signed by the party to this Agreement against whom the change is
asserted. The failure of any party to this Agreement at any time or times to
require the performance of any provision of this Agreement shall in

-9-



--------------------------------------------------------------------------------



 



no manner affect the right to enforce the same and no waiver by any party to
this Agreement of any provision or breach of any provision of this Agreement in
any one or more instances shall be deemed or construed either as a further or
continuing waiver of any such provision or breach or as a waiver of any other
provision or breach of any other provision of this Agreement.
          D. In case any one or more of the provisions contained herein shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause continued performance of this
Agreement as contemplated herein to be unreasonable or materially and adversely
frustrate the objectives of the parties in originally entering into this
Agreement as expressed in the Recitals to this Agreement.
          E. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year first above written.

                      DONEGAL MUTUAL INSURANCE COMPANY       DONEGAL GROUP INC.
   
 
                   
By:
  /s/ Jeffrey D. Miller       By:   /s/ Donald H. Nikolaus    
 
 
 
Jeffrey D. Miller, Senior Vice President
and Chief Financial Officer          
 
Donald H. Nikolaus, President
and Chief Executive Officer    
 
                    ATLANTIC STATES INSURANCE COMPANY       SOUTHERN INSURANCE
COMPANY OF VIRGINIA
 
                   
By:
  /s/ Donald H. Nikolaus       By:   /s/ Donald H. Nikolaus    
 
 
 
Donald H. Nikolaus, President
and Chief Executive Officer          
 
Donald H. Nikolaus, President
and Chief Executive Officer    
 
                    LE MARS INSURANCE COMPANY       THE PENINSULA INSURANCE
COMPANY    
 
                   
By:
  /s/ Donald H. Nikolaus       By:   /s/ G. Eric Crouchley, III    
 
 
 
Donald H. Nikolaus, President
and Chief Executive Officer          
 
G. Eric Crouchley III, President    
 
                    PENINSULA INDEMNITY COMPANY       SHEBOYGAN FALLS INSURANCE
COMPANY
 
                   
By:
  /s/ G. Eric Crouchley, III       By:   /s/ Lee F. Wilcox    
 
 
 
G. Eric Crouchley III, President          
 
Lee F. Wilcox, Chief Executive Officer    
 
                    MICHIGAN INSURANCE COMPANY                
 
                   
By:
  /s/ Ermil L. Adamson                
 
 
 
Ermil L. Adamson, President                

-11-



--------------------------------------------------------------------------------



 



EXHIBIT A
Amended and Restated
Services Allocation Agreement
Allocation and Reimbursement Guidelines
The following information sets forth allocation and reimbursement guidelines to
be followed for the calculation and settlement of amounts pursuant to the
Agreement.
1. Personnel Costs.
     Personnel Costs as used in this Exhibit A shall be defined to include
salaries and payroll tax expense. Calculation and settlement of allocations and
reimbursements of personnel costs shall be performed as follows:
     (a) For DGI and the Insurance Subsidiaries other than Atlantic States
receiving services from Donegal Mutual employees, DGI and the Insurance
Subsidiaries shall reimburse Donegal Mutual for the direct costs of the
employees performing such services. Donegal Mutual may also recover an
administration fee to cover its costs of services rendered to maintain records
and process payroll for DGI and the Insurance Subsidiaries.
     (b) Atlantic States shall reimburse Donegal Mutual for its proportionate
share of Donegal Mutual’s personnel costs, after subtracting direct
reimbursements from DGI and the Insurance Subsidiaries other than Atlantic
States as described in Paragraph 1(a), in accordance with the following
allocation methods:

  (i)   Underwriting and general personnel costs shall be allocated in
proportion to Donegal Mutual’s and Atlantic States’ respective participation
under the Proportional Reinsurance Agreement.     (ii)   Claim personnel costs
shall be allocated in proportion to Donegal Mutual’s and Atlantic States’
respective average claim reserves and loss payments     (iii)   Investment
personnel costs shall be allocated in proportion to Donegal Mutual’s and
Atlantic States’ respective average invested assets, excluding 50% of the
average value of Donegal Mutual’s investment in subsidiaries and affiliates.
Such costs shall include the proportionate amount of personnel costs for
individuals who perform duties related to Donegal Mutual’s and Atlantic States’
investment portfolios.

A-1



--------------------------------------------------------------------------------



 



  (iv)   Information technology and operational services personnel costs shall
be allocated proportionately to the allocations calculated in (i) through
(iii) above to reflect the provision of information technology and operational
services to each of the respective functions.

     (c) Donegal Mutual shall provide to DGI and the Insurance Subsidiaries
periodic calculations of amounts pursuant to Paragraphs 1(a) and (b), and DGI
and the Insurance Subsidiaries shall reimburse Donegal Mutual in the normal
course of business, generally within 30 days of receipt of such calculations.
2. Information Services.
     To the extent that Donegal Mutual purchases and maintains the computer
hardware and software systems required to service the business underwritten by
Donegal Mutual and one or more of the Insurance Subsidiaries, calculation and
settlement of allocations and reimbursements for such services shall be
performed as follows:
     (a) The estimated purchase price and development costs of computer hardware
and software systems required to provide such services shall be divided by the
number of years those systems are reasonably expected to serve the respective
information services requirements of Donegal Mutual, DGI and one or more of the
Insurance Subsidiaries. Such estimated annual cost shall then be allocated to
the respective companies based upon their proportionate net written premiums in
the year prior to the establishment of the allocation amounts.
     (b) The Insurance Subsidiaries shall reimburse Donegal Mutual for the
amounts so allocated on a monthly basis.
3. Miscellaneous Expenses.
     (a) DGI and the Insurance Subsidiaries other than Atlantic States shall
reimburse Donegal Mutual for miscellaneous direct and allocated expenses
including, but not limited to, postage, in-house printing services and insurance
purchased by Donegal Mutual on their behalf. DGI and the Insurance Subsidiaries
shall reimburse Donegal Mutual such allocation amounts in the normal course of
business, generally within 30 days of receipt of such allocations.
     (b) Atlantic States shall reimburse Donegal Mutual on a monthly basis for
its proportionate share of Donegal Mutual’s expenses other than information
systems depreciation expense, real estate depreciation and any other expenses
for services solely benefiting Donegal Mutual and after subtracting direct
reimbursements from DGI and the Insurance Subsidiaries other than Atlantic
States as described in Paragraph 3(a) in accordance with the following
allocation methods:

A-2



--------------------------------------------------------------------------------



 



  (i)   Underwriting and general expenses allocated to the underwriting function
shall be allocated in proportion to the respective participation of Donegal
Mutual and Atlantic States under the Proportional Reinsurance Agreement.    
(ii)   Claim adjusting expenses and general expenses allocated to the claim
function shall be allocated in proportion to the respective average claim
reserves and loss payments of Donegal Mutual and Atlantic States.     (iii)  
General expenses allocated to the investment function shall be allocated in
proportion to the respective average invested assets of Donegal Mutual and
Atlantic States, excluding 50% of the average value of Donegal Mutual’s
investment in subsidiaries and affiliates.

4. Timing of Payments.
     The parties to the Agreement agree that all funds collected by Donegal
Mutual on behalf of DGI and the Insurance Subsidiaries shall be held in a
fiduciary capacity and all intercompany balances arising under the Agreement
shall be paid within 30 days of the end of the calendar month in which such
transactions occur, unless a different time of payment is expressly specified in
the Agreement.

A-3